DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the claimed, “normal area is 0 or more and the controller, is configured to an area that is a predetermined maximum inclined angle or less” and the claimed, “wherein the controller is configured to determine as being a state” are unclear. It is unclear what area is being referenced and what is meant by state and how it relates to the claim?
Claim Objections
Claims 2, 3, and 10 are objected to because of the following informalities:  
Regarding claim 2, the claimed, “main floater in the sender probe” should be amended to –main floater on the sender probe– for consistency.
Regarding claim 3, the claimed, “a gyro sensor” in line 4 should be amended to –the gyro sensor–, for consistency with independent claim 1.
Regarding claim 10, the claimed, “a gyro sensor” in line 5 should be amended to –the gyro sensor–, for consistency with independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki (US Pat. # 5072615) in view of Tetil (US Pub. # 20160238426).
Regarding claim 1, Nawrocki teaches, “A liquid level detecting apparatus of a tank for a vehicle, comprising: a main detecting part (ref. # 24; Col. 4, Ln. 35–54) configured to detect the liquid level of the liquid in a tank to output a liquid level detection signal corresponding to the liquid level; an auxiliary floater assembly (ref. # 14 and connections thereto; Col. 4, Ln. 16–23) including an auxiliary floater provided to float on the liquid surface of the liquid in the tank, and [a gyro] sensor (14) mounted to the auxiliary floater, and configured to output an angle detection signal corresponding to an inclined angle of the tank; and a controller (16; Col. 3, Ln. 31–43) configured to determine a final liquid level value by correcting a liquid level value obtained from the liquid level detection signal based on the angle detection signal.” Nawrocki doesn’t necessarily teach, “a gyro sensor”. However, Tetil teaches the deficiencies of Nawrocki (ref. # 174; para. [0020, 0021, 0028, 0029, 0031, 0032]). It would have been obvious to one skilled in the art at the time of filing to modify Nawrocki’s invention to include a gyro sensor.
The ordinary artisan would have been motivated to modify Nawrocki’s invention for at least the purpose of more accurately sensing the remaining fuel level when the vehicle is on an incline, decline, or while in motion.
Regarding claim 13, Nawrocki teaches, “wherein the controller (16) is configured to perform the correction, when a state where the angle obtained from the angle detection signal corresponds to a predetermined normal area is maintained for a setting time, and the liquid level value obtained from the liquid level detection signal is a value of a predetermined lower limit value or more (Col. 2, Ln. 65 – Col. 3, Ln. 14; Col. 3, Ln. 31–43; Col. 3, Ln. 55 – Col. 4, Ln. 6; 14 being at a “level condition” meets the setting time portion of the claim as the level/flat detection condition is in this position for a set amount of time).”
Regarding claim 14, as best the examiner can ascertain from the language of the claims, Nawrocki teaches, “wherein a normal area is 0 or more and the controller (16), is configured to an area that is a predetermined maximum inclined angle or less, and wherein the controller is configured to determine as being a state where the angle obtained from the angle detection signal corresponds to the normal area, in response to determining that the absolute value of the angle obtained from the angle detection signal is 0 or more and the maximum inclined angle or less (Col. 3, Ln. 1–14; Col. 3, Ln. 55 – Col. 4, Ln. 6; Col. 4, Ln. 35–54).”
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki and Tetil as applied to claim 1 above, and further in view of Kenney et al. (CA 2715296), hereinafter referred to as Kenney.
Regarding claim 2, Nawrocki and Tetil do not appear to teach, “wherein the main detecting part includes: a sender probe installed in the tank; a main floater provided to move along the sender probe in interlock with a change in the liquid surface of the liquid in the tank; and a head for generating and outputting the liquid level detection signal according to a position of the main floater in the sender probe.” However, Kenney teaches, “a sender probe (Fig. 1, 2; ref. # 16) installed in the tank (30); a main floater (12, 14, 26) provided to move along the sender probe (16) in interlock with a change in the liquid surface (32a, 34a) of the liquid (32, 34) in the tank; and a head (18) for generating and outputting the liquid level detection signal according to a position of the main floater in the sender probe (para. [0032]; 50 in communication with 18 & 12, 14, 26 along 16).” It would have been obvious to one skilled in the art at the time of filing to modify the combination of Nawrocki and Tetil’s invention to include wherein the main detecting part includes: a sender probe installed in the tank; a main floater provided to move along the sender probe in interlock with a change in the liquid surface of the liquid in the tank; and a head for generating and outputting the liquid level detection signal according to a position of the main floater in the sender probe.
The ordinary artisan would have been motivated to modify the combination of Nawrocki and Tetil’s invention for at least the purpose of more accurately detecting levels of the liquid in the tank, associated with different types of fuel or liquids.
Allowable Subject Matter
Claims 3–12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3–12, the prior art does not teach or suggest the claimed, “auxiliary floater assembly includes: a base part installed to be movable vertically along a fixed structure in the tank; a gyro sensor part having a gyro sensor connected and supported to the base part through an arm rod, and for outputting the angle detection signal corresponding to the rotated and inclined angle; and an auxiliary floater provided to float on the liquid surface of the liquid in the tank, and installed so that the gyro sensor part is rotatable”, in combination with the previously claimed language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach liquid level sensing devices with similar configurations, related to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852